Citation Nr: 1728939	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1964 to January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

This case was previously remanded by the Board, in April 2016, for further development.  The RO performed the necessary development and is therefore in compliance with the April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2011, and a transcript of that hearing has been associated with the claims file.  In a February 2017 letter, the Board informed the Veteran that the VLJ who conducted the July 2011 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  The Veteran did not respond to the letter within thirty days, as requested.  Accordingly, the Board assumes that the Veteran does not want another hearing, and it will proceed with adjudication.   


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his hypertension had its onset in service or within one year of his separation from active service.  He contends that his blood pressure was elevated at separation, and testified that on examination at separation, his blood pressure was taken multiple times until the reading fell to level that was satisfactory to the examiner.  In addition, the Veteran and his wife both testified that the Veteran began taking medication for high blood pressure within one year of his separation from service.  The Veteran's wife also testified that when the Veteran returned from service, he suffered from a flushed face and headaches.  

The Veteran's service treatment records (STRs) are absent any diagnosis of or treatment for hypertension during active service.  On his examination at enlistment, in January 1964, the Veteran's blood pressure was 120/70.  A June 1964 airborne examination reflects a blood pressure of 118/78.  The Veteran's heart and vascular system were deemed normal at both examinations.  At his December 1966 separation examination, the Veteran's blood pressure was 124/84, and his heart and vascular system were found to be clinically normal upon examination.  There is no indication from the report of examination that the Veteran had a diagnosis of hypertension or was being treated for hypertension at the time of his separation.  

Following service, the Veteran received private treatment for hypertension until 2010.  However, he reported that records of his treatment immediately after discharge are unavailable, as the doctor who treated him has died.  

According to July 1992 private treatment records, the Veteran reported that he started having high blood pressure in 1969 or 1970, initially in the range of 160/95 to 160/100.  The Veteran's treating physician, Dr. J. S., noted that the Veteran was using alcohol to excess and was considerably heavier at that time.  On examination in July 1992, the Veteran's blood pressure was bilaterally normotensive with readings of 130/72 using a large adult cuff and 140/96 using a regular-sized adult cuff.  The Veteran discontinued his antihypertensive medication on the advice of Dr. J. S., and at a follow-up appointment later that month, his blood pressure without medication was 142/76.  In his report, Dr. J. S. commented that although the Veteran may have once been hypertensive, it was also possible that his elevated blood pressure was spurious, as his former physician used only a standard-sized blood pressure cuff, which was not the appropriate size for an accurate assessment of the Veteran's blood pressure.  

According to a July 1992 medical questionnaire filled out by the Veteran, his high blood pressure started 14 to 15 years earlier (i.e., in 1977 or 1978) and was in the range of 160/95 to 160/100.     

A VA medical center (VAMC) record from August 2010 notes that the Veteran reported having hypertension for more than 40 years.  In an August 2011 VAMC record, a treating clinician opined that the Veteran's sleep apnea might be a contributing factor to his hypertension.
 
The Veteran was afforded a VA examination in September 2013.  The examiner stated that the Veteran's blood pressure at separation (124/84) was not diagnostic of hypertension.  The Veteran's separation examination was otherwise found to be unremarkable.  The examiner also noted that according to private medical records, the Veteran reported an onset of hypertension in 1977.  As that was ten years after the Veteran's discharge, the examiner found the etiology of his hypertension to be unclear.  The examiner also cited to the Mayo Clinic's definition of hypertension, which stated that essential hypertension tended to develop gradually over many years.  Ultimately, the examiner opined that because the Veteran did not exhibit hypertension at discharge from service, and there was no medical evidence of a diagnosis prior to 1992, it was less likely than not related to service.  However, in its April 2016 remand, the Board concluded that the September 2013 examiner did not adequately consider the lay statements of the Veteran or his wife regarding the onset of hypertension.  Accordingly, the RO was directed to obtain a supplemental medical opinion on remand.  

In June 2016, a supplemental VA medical opinion was obtained.  The examiner considered the relevant medical evidence of record, noting the conflicting information regarding the onset of the Veteran's hypertension.  In particular, the examiner cited to the July 1992 report of Dr. J. S., who placed the onset of the Veteran's high blood pressure in 1969 or 1970, but opined that the Veteran's weight and use of alcohol at that time likely contributed to his high blood pressure.  Based on that history, the VA examiner concluded that there was no evidence to support a relationship between the Veteran's hypertension and active duty, or to support a diagnosis of hypertension within one year of discharge.  Therefore, the examiner found it less likely than not that the Veteran's hypertension was related to service.  

The Board finds that the September 2013 and June 2016 VA opinions, considered in combination, are adequate because the examiner thoroughly reviewed the claim file and discussed the relevant evidence, considered the Veteran's contentions, and provided sufficient supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contradictory medical evidence, the VA medical opinions are the most probative evidence of record as to the etiology of the Veteran's hypertension. 

The Board acknowledges that the Veteran is generally competent to report when he first experienced symptoms.  However, once evidence is determined to be competent, the Board must also determine whether that evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran is not credible in his statements that he was diagnosed with hypertension within one year of discharge from service, as those statements are contradicted by the evidence of record.  As noted, there is no documentation that the Veteran had hypertension at the time of his discharge or within one year of discharge.  In addition, in 1992, the Veteran told his private physician that he was first treated for high blood pressure as early as 1969, which was more than one year after discharge.  The Veteran has also stated that his high blood pressure began in 1977 or 1978.  Those statements are in direct conflict with the Veteran's current claim of onset within one year of discharge.  Accordingly, the Veteran is not credible in this regard.  In making this determination, the Board finds the Veteran's 1992 statements to be the most probative evidence regarding the onset of his hypertension, as they were made in settings in which monetary benefits were not at stake, and his recollection of onset in 1992 was likely more accurate than his recollection in 2010, more than 40 years after discharge.  For those reasons, the Board finds that the Veteran is not entitled to service connection on a presumptive basis, as the record does not contain credible evidence that his hypertension had its onset within one year of active duty.  

The Board also finds that the Veteran is not entitled to service connection on a direct basis because the record is absent competent evidence of a nexus between the Veteran's current hypertension and his active service.  While the Veteran is competent to report observable symptomatology, he is not competent to make a diagnosis of hypertension or to link such a diagnosis to active service.  Opinions of this nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have the medical expertise necessary to diagnose hypertension or provide an etiological opinion.  Thus, the Veteran is not competent to opine that his current hypertension was incurred in or caused by active service.  

In sum, the Veteran was not treated for or diagnosed with hypertension while in active service.  There is also no credible evidence that the Veteran's hypertension manifested within one year following separation from service.  Finally, there is no competent medical evidence showing that the Veteran's current hypertension is related to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


